DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.

Response to Amendment
Arguments/amendments were filed 3/7/2022. Currently claims 1, 11 and 25-26 are amended, claims 7 and 21-23 are cancelled. Claim 27 is new. Claims 1-6, 8-20 and 24-27 are pending and are being addressed in this action. Claim 20 has been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11 and 14-17 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Vinluan (20110040367).

As to claim 11, Vinluan discloses: An endovascular device (see figures 1-8) comprising: a stent (908, see paragraph 0045) comprising corresponding peaks and valleys (see figure 5A), and eyelets extending from apices of the valleys (see figure 8 and paragraphs 0045-0047); a graft (902) having an exterior surface (surface facing reader in figure 8), a proximal end (see figure below, see paragraph 0047 describing how distal end of 108 is what attaches to graft) and a distal end (end hidden from view in figure 5a or 8, closest to bottom of the page), the proximal end being connected to the stent (see figure below); and at least one tether (paragraph 0047 and figure 8) disposed through a corresponding one of the eyelets (see figure 8),  wherein at least one of the apices is disposed on a portion of the exterior surface of the graft distally of the proximal end between the proximal end and the distal end of the graft (seen to be positioned distally to the proximal end and also seen to be between the proximal end distal ends, see explanation below and figures below) wherein a portion of the graft is folded directly over a corresponding one of the valleys (see figure 8 and paragraph 0047) and secured to a surface of the graft to cover the corresponding one of the apices (see figure 8), and wherein the folded portion of the graft is not at the distal end of the graft (See paragraph 0047 and figure below, only describe as at proximal end). Examiner notes the apice is seen to be positioned on the 

    PNG
    media_image1.png
    743
    878
    media_image1.png
    Greyscale

As to claim 14, Vinluan discloses the invention of claim 11, Vinluan further discloses: wherein a through hole of the corresponding one of the eyelets is below a concave portion of the corresponding one of the valleys (see figures 5a and 8).



As to claim 16, Vinluan discloses the invention of claim 15, Vinluan further discloses: wherein the portion of the graft is folded over the concave portion of the corresponding one of the valleys (see figure 8 and paragraph 0047).

As to claim 17, Vinluan discloses the invention of claim 15, Vinluan further discloses: wherein the portion of the graft covers a portion of each of the tethers (see figure 8 and paragraph 0047). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 5-8 and 24-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vinluan (20110040367).

 and wherein the folded portion of the graft is not at the distal end of the graft (See paragraph 0047 and figure below, only describe as at proximal end). Examiner notes the apice is seen to be positioned on the exterior surface shown in figure 8 (surface that is behind the first surface of the tab that makes up part of the graft, see figure below). It is positioned on the exterior surface when fully attached to the graft.  
Vinluan figure 8 fails to directly disclose: the first and second ends of the at least one tether is exposed along the same surface of the graft.
However in embodiment 1E, Vinluan shows its well-known to attach both ends of a tether to the same exterior portion of the graft (see figure 1E and paragraph 0049).


    PNG
    media_image1.png
    743
    878
    media_image1.png
    Greyscale





As to claim 5, the combination of Vinluan’s embodiments discloses the invention of claim 1, Vinluan further discloses: wherein the corresponding one of the apices comprises an eyelet (see figure 8) extending from the end of the stent.

As to claim 6, the combination of Vinluan’s embodiments discloses the invention of claim 5, Vinluan further discloses: wherein the at least one tether is disposed through the eyelet (see figure 8 and paragraphs 0045-0047).

As to claim 7, the combination of Vinluan’s embodiments discloses the invention of claim 5, Vinluan further discloses: wherein the at least one tether comprises a plurality of tethers that are disposed through the eyelet (see plurality of tethers in figure 8). Examiner notes as disclosed in paragraph 0049, the attachment means of the tether used in figure 1E can be combined with figure 8. This the combined embodiment will have 2 tethers both attached to each respective tether ends on the same side of the graft. 

As to claim 8, the combination of Vinluan’s embodiments discloses the invention of claim 7, Vinluan further discloses: wherein each of the tethers have opposite first and 

As to claim 24, the combination of Vinluan’s embodiments discloses the invention of claim 1, Vinluan further discloses: wherein at least one of the apices is disposed over a portion of the exterior surface of the graft between the first open end and a second open end of the graft (see explanation below). Examiner notes the apice is seen to be positioned over the entire graft since it is physically positioned on top of/over the graft. Thus, it’s positioned over a portion of the exterior surface of the graft between the first open end and second open end of the graft (see figures 7-8).

As to claim 25, Vinluan discloses: An endovascular device (see figures 1-8) comprising: a stent (908, see paragraph 0045) having apices at an end of the stent (see figure 8); a graft (902) having an exterior surface (surface facing reader in figure 8), a proximal open end (see figure below and see paragraph 0047) and a distal open end (end hidden from view in figure 5a, closest to bottom of the page); at least one tether (paragraph 0047 and figure 8) connecting a corresponding one of the apices to the exterior surface of an unsupported portion the graft (see figure 8 and figure below), the at least one tether having opposite first (end faced our of page) and second (end on the other side of the graft) ends, wherein at least one of the apices is disposed on a portion 
The current embodiment fails to directly disclose: wherein the first and second ends of the at least one tether extend along the outer surface of the graft.
However in embodiment 1E, Vinluan shows its well-known to attach both ends of a tether to the same exterior portion of the graft (see figure 1E and paragraph 0049).
It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to attach the tether ends in figure 8 on the same side as taught in figure 1E since the prior art has disclosed in paragraph 0049 that “Any feature described in any one embodiment described herein can be combined with any other feature or features of any of the other embodiments or features described herein.” Examiner notes the embodiment in figure 8 is able to be combined with the arrangement shown in figure 1E per the prior arts disclosure in paragraph 0049. 

    PNG
    media_image2.png
    850
    1003
    media_image2.png
    Greyscale

As to claim 26, the combination of Vinluan’s embodiments discloses the invention of claim 25, Vinluan further discloses: wherein the tether extends from the first end to the second end over an unsupported portion of the graft (see figure above, passes over the unsupported portion. Examiner notes the claim does not require the entire length to pass over only an unsupported portion. 

As to claim 27, the combination of Vinluan’s embodiments discloses the invention of claim 26, Vinluan further discloses: wherein the unsupported portion of the graft does not include a wire ring (see figure above, no ring is present in the portion depicted).

Claims 3-4 and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vinluan (20110040367) in view of Humphrey (20090036971).

As to claim 3, Vinluan discloses the invention of claim 2, Vinluan fails to directly disclose: wherein the graft comprises a plurality of layers having one or more inner layers and one or more outer layers.
In the same field of endeavor, namely stent graft devices, Humphery teaches a similar stent graft wherein said graft wall comprises a plurality of layers having one or more inner layers and one or more outer layers (paragraph 0100). Examiner notes in Humphery multiple PTFE layers are used to make up the graft.
It would have been obvious to one of ordinary skill in the art to have added PTFE layers to the outside of Vinluan’s graft to improve the devices desired level of fluid permeability (paragraph 0100 of Humphrey). Examiner notes Humphery teaches adding PTFE layers to any portion of the graft. Examiner notes once the combination is made, the outer layer will be the PTFE layer of Humphery and the inner layer will be the graft of Vinluan. 

As to claim 4, the combination of Vinluan and Humphery discloses the invention of claim 3, the combination further discloses: wherein the portion of the graft folded over the corresponding one of the apices comprises at least one of the one or more inner layers. As explained above, once the combination is made, the inner layer will consist of 

As to claim 12, Vinluan discloses the invention of claim 11, Vinluan fails to directly disclose: wherein the graft comprises a plurality of layers having one or more inner layers and one or more outer layers.
In the same field of endeavor, namely stent graft devices, Humphery teaches a similar stent graft wherein said graft wall comprises a plurality of layers having one or more inner layers and one or more outer layers (paragraph 0100). Examiner notes in Humphery multiple PTFE layers are used to make up the graft.
It would have been obvious to one of ordinary skill in the art to have added PTFE layers to the outside of Vinluan’s graft to improve the devices desired level of fluid permeability (paragraph 0100 of Humphrey). Examiner notes Humphery teaches adding PTFE layers to any portion of the graft. Examiner notes once the combination is made, the outer layer will be the PTFE layer of Humphery and the inner layer will be the graft of Vinluan. 

As to claim 13, the combination of Vinluan and Humphery discloses the invention of claim 12, the combination further discloses: wherein the portion of the graft folded over the corresponding one of the apices comprises at least one of the one or more inner layers. As explained above, once the combination is made, the inner layer will consist of the graft /flap of Vinluan. This layer will be the one that is folded over the apices as taught by Vinluan.
Claims 9-10 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vinluan (20110040367) in view of Charlebois (20110060399).

As to claim 9, the combination of Vinluan’s embodiments discloses the invention of claim 1, the combination fails to directly disclose: wherein the stent is a balloon expandable stent.
In the same field of endeavor, namely medical stent graft devices, Charlebois teaches its well-known to use balloon expandable stents (see paragraph 0045).
It would have been obvious to one of ordinary skill in the art to have modified the stent of Vinluan to be balloon expandable to allow the user more control over the rate of stent expansion. 

As to claim 10, the combination of Vinluan’s embodiments discloses the invention of claim 1, the combination fails to directly disclose: wherein the stent is a self-expandable stent.
In the same field of endeavor, namely medical stent graft devices, Charlebois teaches its well-known to use self expanding stents (see paragraph 0045).
It would have been obvious to one of ordinary skill in the art to have modified the stent of Vinluan to be self-expanding to reduce the number of instruments needed to perform the procedure. 


In the same field of endeavor, namely medical stent graft devices, Charlebois teaches its well-known to use balloon expandable stents (see paragraph 0045).
It would have been obvious to one of ordinary skill in the art to have modified the stent of Vinluan to be balloon expandable to allow the user more control over the rate of stent expansion. 

As to claim 19, the combination of Vinluan’s embodiments discloses the invention of claim 11, the combination fails to directly disclose: wherein the stent is a self-expandable stent.
In the same field of endeavor, namely medical stent graft devices, Charlebois teaches its well-known to use self expanding stents (see paragraph 0045).
It would have been obvious to one of ordinary skill in the art to have modified the stent of Vinluan to be self-expanding to reduce the number of instruments needed to perform the procedure. 

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. As to applicants’ arguments regarding the prior art failing to disclose “wherein the folded portion of the graft is not at the distal end of the graft”, examiner notes after further consideration of the Vinluan reference paragraph 0047 explains that . 
As to applicants’ arguments about claim 25 in that Vinluan fails to disclose “at least one tether connecting a corresponding one of the apices to the exterior surface of an unsupported portion the graft”, examiner disagrees. The term “unsupported portion” is not given a specific definition in the applicants specification. Thus examiner is interpreting this term under BRI to mean a portion of the graft that does not have support. The section of graft depicted above has no support at that particular section of the graft. Thus Vinluan is seen to read on the claim as written. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771